Title: [Wednesday May 8. 1776.]
From: Adams, John
To: 


      Wednesday May 8. 1776. The Instructions from the Naval Committee to Commodore Hopkins being laid before Congress and read:
      
      Ordered That they be referred to a Committee of seven, and that it be an Instruction to that Committee to enquire how far Commodore Hopkins has complied with the said Instructions, and if upon Inquiry they shall find that he has departed therefrom, to examine into the Occasion thereof; also to inquire into the Situation of the Governor and Lieutenant Governor of Providence and the other Officers brought from thence, and report what in their Opinion is proper to be done with them. That the said Committee have power to send for Witnesses and Papers. The Members chosen Mr. Harrison Mr. J. Adams, Mr. McKean, Mr. Duane, Mr. Lynch, Mr. Sherman and Mr. W. Livingston.
      There were three Persons at this time, who were a standing Subject of Altercation in Congress. General Wooster, Commodore Hopkins and a Mr. Wrixon. I never could discover any reason for the Bitterness against Wooster, but his being a New England man: nor for that against Hopkins but that he had done too much: nor for that against Wrixon, but his being patronized by Mr. Samuel Adams and Mr. R. H. Lee. Be it as it may, these three consumed an immense quantity of time and kept up the Passions of the Parties to a great hight. One design was to divert us from our main Object.
      A Committee of the whole, Mr. Harrison reported no resolution. Leave to sit again.
     